11/09/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0660


                                      DA 21-0660
                                   _________________

TAI TAM, LLC,

            Plantiff and Appellant,

      v.
                                                                    ORDER
MISSOULA COUNTY, acting by and through
its BOARD OF COUNTY COMMISSIONERS,

            Defendant and Appellee.
                                _________________

       This cause, which was previously classified for submission on briefs to a five-justice
panel, is hereby reclassified for submission to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable John W. Larson, District Judge.


                                                  For the Court,




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                   November 9 2022